HENRY, Associate Justice.
This suit was brought by appellees against appellants, as receivers of the Houston & Texas Central Railway Company, to recover damages caused by the death of their son while employed as a fireman on one of their engines.
The only errors insisted upon relate to the refusal of the court to grant •defendants a new trial on the grounds of language used by plaintill's’ attorney in his closing address to the jury, and that the verdict was excessive.
At the time of the son’s death he was 24 years old. His father was then aged 57 and his mother 54 years.
The son was industrious and his habits were moral. He was earning from 860 to $65 per month.
The father had but little property and labored to support his family, consisting of some unmarried daughters in addition to his wife.
The evidence shows that the son was contributing from his wages from $150 to $250 yearly toward the support of the family, and that he had declared his purpose to continue to furnish aid.
The verdict was for $7000.
It is shown by a bill of exceptions that while plaintiffs’ attorney was making his closing argument to the jury he used substantially the following language:
“ Gentlemen, they talk about the corporation! What is the corporation? Go to Hew York City and there view Huntington in his princely mansion, surrounded by all that wealth can give—there is the corporation. What does he care for this case? What does he care for the lives of these boys? There is only one thing to make him care, and that is a jury of twelve men of this county.” To which language defendants’ counsel then and there excepted; whereupon the attorney remarked to the jury, “Well, I withdraw what was said about Huntington and his mansion.”
*207• It is well settled that plaintiffs were not entitled to recover anything .•but the pecuniary value to them of the life of their son.
On account of there being no exact method of estimating the amount •of such damage provided by the law, we do not feel authorized to set aside ■every verdict that is for a greater amount than we would have given as .an original question, or when we can not account for it from the evidence when the question has been properly submitted to the jury. But in all :such cases there must be no ground, to believe that the verdict has been influenced from any improper cause. It must appear that the cause has been fairly submitted to the jury upon the law and evidence, and there must be no ground for charging that the verdict has beén influenced by •extraneous considerations or by passion, partiality, or prejudice. The verdict is larger than we can account for upon any view of the evidence. ‘The remarks of counsel excepted to were not jusified or called for by any■thing legitimately belonging to the case. We can not say that they did not improperly prejudice the jury. We can not say that they exercised no influence on the jury. If they exercised any it was an improper one. The fact that we have no means, and that the jury have none, of arriving at the exact amount of damages in such cases emphasizes the importance of guarding the minds of the jury from all misleading and improper influences and appeals.
The judgment is reversed and the cause is remanded.
Reversed and remanded.
Delivered October 17, 1890.